DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:
"an electronic" should be "an electronic device" [Claim 17, line 1].
Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method, comprising: receiving, by a data mining computer program, application information for a plurality of applications in an organization; receiving, by the data mining computer program, application details for each application comprising application programmable interface (API) used by each application; receiving, by the data mining computer program, API information for each API in the application details; populating, by the data mining computer program, an application data objects table for each application; creating, by the data mining computer program, parent-child relationships for the plurality of applications based on the application data objects table; and generating, by the data mining computer program, an application dependency graph for the parent-child relationships.
The limitations of populating, …, an application data objects table for each application; creating, …, parent-child relationships for the plurality of applications based on the application data objects table; and generating, …, an application dependency graph for the parent-child relationships, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, other than reciting “by the data mining computer program” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “by the data mining computer program” language, the “populating”, “creating”, and “generating” in the context of this claim encompasses the user observing, analyzing, and judging application data for applications, writing this information down in a table on a piece of paper, judging relationships between then applications based on the data in the table, and drawing a graph, on the piece of paper, based on the information in the table corresponding to the applications. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 1 recites an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – receiving, by a data mining computer program, application information for a plurality of applications in an organization; receiving, by the data mining computer program, application details for each application comprising application programmable interface (API) used by each application; receiving, by the data mining computer program, API information for each API in the application details; … by the data mining computer program….. The additional elements of receiving, by a data mining computer program, application information for a plurality of applications in an organization; receiving, by the data mining computer program, application details for each application comprising application programmable interface (API) used by each application; receiving, by the data mining computer program, API information for each API in the application details represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. The data mining computer program does not integrate the abstract idea into a practical application because it generally links the use of a judicial exception to a particular technological environment or field of use. That is, the data mining application links the abstract idea (mental process steps) to the field of computer software. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving, by a data mining computer program, application information for a plurality of applications in an organization; receiving, by the data mining computer program, application details for each application comprising application programmable interface (API) used by each application; receiving, by the data mining computer program, API information for each API in the application details represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Further, the data mining computer program does not provide significantly more than the abstract idea because it generally links the use of a judicial exception to a particular technological environment or field of use. That is, the data mining application links the abstract idea (mental process steps) to the field of computer software. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 1 is not patent eligible.
Independent claim 9 recites an electronic device, comprising: a computer processor; and a memory storing a data mining computer program; wherein the data mining computer program is configured to: receive application information for a plurality of applications in an organization; receive application details for each application comprising application programmable interface (API) used by each application; receive API information for each API in the application details; populate an application data objects table for each application; create parent-child relationships for the plurality of applications based on the application data objects table; and generate an application dependency graph for the parent-child relationships.
The limitations of populate an application data objects table for each application; create parent-child relationships for the plurality of applications based on the application data objects table; and generate an application dependency graph for the parent-child relationships, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, other than reciting “wherein the data mining computer program is configured to” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “wherein the data mining computer program is configured to” language, the “populating”, “creating”, and “generating” in the context of this claim encompasses the user observing, analyzing, and judging application data for applications, writing this information down in a table on a piece of paper, judging relationships between then applications based on the data in the table, and drawing a graph, on the piece of paper, based on the information in the table corresponding to the applications. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 9 recites an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – An electronic device, comprising: a computer processor; and a memory storing a data mining computer program; wherein the data mining computer program is configured to: receive application information for a plurality of applications in an organization; receive application details for each application comprising application programmable interface (API) used by each application; receive API information for each API in the application details. The electronic device, computer processor, and memory storing a data mining computer program are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of receive application information for a plurality of applications in an organization; receive application details for each application comprising application programmable interface (API) used by each application; receive API information for each API in the application details represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. The data mining computer program does not integrate the abstract idea into a practical application because it generally links the use of a judicial exception to a particular technological environment or field of use. That is, the data mining application links the abstract idea (mental process steps) to the field of computer software. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receive application information for a plurality of applications in an organization; receive application details for each application comprising application programmable interface (API) used by each application; receive API information for each API in the application details represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Further, the data mining computer program does not provide significantly more than the abstract idea because it generally links the use of a judicial exception to a particular technological environment or field of use. That is, the data mining application links the abstract idea (mental process steps) to the field of computer software. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 9 is not patent eligible.
Independent claim 17 recites a system, comprising: an electronic comprising a computer processor and executing a data mining computer program; an entitlements repository; an application programmable interface (API) repository; an internal catalog table; and an application log file; wherein: the data mining computer program receives application information for a plurality of applications in an organization from one or more of the entitlements repository, the API repository, the internal catalog table, and the application log file and determines a direction of data sharing between applications; the data mining computer program receives application details for each application comprising APIs used by each application, wherein the application details comprises a technology stack used by the application and a code repository used by the application; the data mining computer program receives API information for each API in the application details, wherein the API information identifies information extract and a type of information to mine; the data mining computer program populates an application data objects table for each application, wherein the application data objects table comprises an object owner, an object key, and an object type; the data mining computer program creates parent-child relationships for the plurality of applications based on the application data objects table; and the data mining computer program generates an application dependency graph for the parent-child relationships.
The limitations of …and determines a direction of data sharing between applications; … populates an application data objects table for each application, wherein the application data objects table comprises an object owner, an object key, and an object type; … creates parent-child relationships for the plurality of applications based on the application data objects table; and … generates an application dependency graph for the parent-child relationships, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, other than reciting “data mining computer program” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “wherein the data mining computer program is configured to” language, the “determines a direction” encompasses the user observing, analyzing, and judging the application data to determine the direction of data sharing between applications. Further, but for the “the data mining computer program” language, the “populating”, “creating”, and “generating” in the context of this claim encompasses the user observing, analyzing, and judging application data for applications, writing this information down in a table on a piece of paper, judging relationships between then applications based on the data in the table, and drawing a graph, on the piece of paper, based on the information in the table corresponding to the applications. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 17 recites an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – A system, comprising: an electronic comprising a computer processor and executing a data mining computer program; an entitlements repository; an application programmable interface (API) repository; an internal catalog table; and an application log file; wherein: the data mining computer program receives application information for a plurality of applications in an organization from one or more of the entitlements repository, the API repository, the internal catalog table, and the application log file…; the data mining computer program receives application details for each application comprising APIs used by each application, wherein the application details comprises a technology stack used by the application and a code repository used by the application; the data mining computer program receives API information for each API in the application details, wherein the API information identifies information extract and a type of information to mine; …the data mining computer program…. The system, electronic, computer processor, entitlements repository, an application programmable interface (API) repository are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of the data mining computer program receives application information for a plurality of applications in an organization from one or more of the entitlements repository, the API repository, the internal catalog table, and the application log file …; the data mining computer program receives application details for each application comprising APIs used by each application, wherein the application details comprises a technology stack used by the application and a code repository used by the application; the data mining computer program receives API information for each API in the application details, wherein the API information identifies information extract and a type of information to mine represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. The data mining computer program, an internal catalog table, or application log file do not integrate the abstract idea into a practical application because they generally link the use of a judicial exception to a particular technological environment or field of use. That is, these components link the abstract idea (mental process steps) to the field of computer software. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the data mining computer program receives application information for a plurality of applications in an organization from one or more of the entitlements repository, the API repository, the internal catalog table, and the application log file …; the data mining computer program receives application details for each application comprising APIs used by each application, wherein the application details comprises a technology stack used by the application and a code repository used by the application; the data mining computer program receives API information for each API in the application details, wherein the API information identifies information extract and a type of information to mine represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Further, the data mining computer program, an internal catalog table, or application log file do not provide significantly more than the abstract idea because they generally link the use of a judicial exception to a particular technological environment or field of use. That is, these components link the abstract idea (mental process steps) to the field of computer software. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 17 is not patent eligible.
Claims 2-8, 10-16, 18-19 depend on claims 1, 9, 17 and include all the limitations of these claims. Therefore, claims 2-8, 10-16, 18-19 are directed to the same abstract idea and the analysis must proceed to (Step 2A, Prong 2).
Claims 2, 4-5, 10, 12-13 recite the additional limitations pertaining to further specify the data that is included when receiving the application information, applications details, and API information. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claims 3, 11 similarly recite the additional limitations pertaining to the identifying of a direction of data sharing. This judicial exception is not integrated into a practical application. The additional elements represent further mental process steps of the user observing, analyzing, and judging the application data to determine the direction of data sharing between applications. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 3, 11 are not patent eligible.
Claims 6, 14 similarly recite the additional limitations pertaining to applications data objects table comprised in the “populating” limitation. This judicial exception is not integrated into a practical application. The additional elements represent further mental process steps of writing down a table that comprises application data comprising object owner, an object key, and an object type. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 6, 14 are not patent eligible.
Claims 7, 15, 18 similarly recite the additional limitations pertaining to the parent-child relationships comprised in the “creating” limitation. This judicial exception is not integrated into a practical application. The additional elements represent further mental process steps of judging and writing down relationships based on object keys, object owners, and application identifier in the table, as was written down on a piece of paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 7, 15, 18 are not patent eligible.
Claims 8, 16, 19 similarly recite the additional limitations pertaining to outputting a graphical representation of the dependency graph. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the field of data display and are merely directed to the well-understood, routine, conventional activity of presenting offers, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not cause the claims to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11, 14-16, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahoo (US 2019/0327154).	
Regarding claim 1, Sahoo discloses:
A method, comprising: receiving, by a data mining computer program at least by ([0033] “Management node 202 may refer to a computing device or computer program (i.e., executing on the computing device), that provides some service to compute nodes (e.g., VM1-VM4) of cloud computing platforms 204A-N.”),
application information for a plurality of applications in an organization at least by ([0039] “In one example, management node 202 may include a log inventory service 206, a log analyzer 208, and an application management unit 210. As shown in FIG. 2, application logs 214A and 214B including relevant communication information may be collected and indexed in log inventory service 206. Log inventory service 206 may provide subscribed end-points to index application logs 214A and 214B generated by applications (app 1 to app 4). Log inventory service 206 may maintain an indexing table 216, which includes a hash-based data structure where each entry associated with application logs 214A and 214B may maintain a resource key to identify a host application and a value as a list of log files.”) and the application information is received from application logs while the organization is any of the different cloud computing platforms on which the applications run and which may be operated by different providers and exposed to different tenants such as enterprises;
receiving, by the data mining computer program, application details for each application comprising application programmable interface (API) used by each application at least by ([0017] “Examples described herein may determine dependencies between the applications using application logs/log files generated by the applications. The applications running on different compute nodes may have associated log files. Such log files may have information logged about the application instantiation or information about starting the application, application connection information, application synchronization information, monitoring topological or communication change information, and/or the like.”) and the APIs used by each application is at least the application connection and application synchronization information contained within the logs;
receiving, by the data mining computer program, API information for each API in the application details at least by ([0017] “Examples described herein may determine dependencies between the applications using application logs/log files generated by the applications. The applications running on different compute nodes may have associated log files. Such log files may have information logged about the application instantiation or information about starting the application, application connection information, application synchronization information, monitoring topological or communication change information, and/or the like.” [0025] “In some examples, log analyzer 108 may receive the application logs from a log inventory service 118, for instance, residing in management node 104. In one example, log inventory service 118 may be used to index the application logs generated by the applications (i.e., app 1 to app N).”) and the application information is at least the application connection and application synchronization information contained within the received logs;
populating, by the data mining computer program, an application data objects table for each application at least by ([0025] “n some examples, log analyzer 108 may receive the application logs from a log inventory service 118, for instance, residing in management node 104. In one example, log inventory service 118 may be used to index the application logs generated by the applications (i.e., app 1 to app N).” [0026] “Log analyzer 108 may analyze the received application logs using a trained initialization model 112 to parse information about the applications (app 1 to app N), for instance, at periodic intervals of time. Further, application management unit 110 may determine a presence of one or more applications (e.g., app 3) based on the parsed information about the applications. In addition, application management unit 110 may determine the presence of individual components (e.g., processes, threads, and the like) of the application (e.g., app 3) using the parsed information upon determining the presence of the application (e.g., app 3). In one example, determining the presence of the application may include determining characteristics/configuration details of the application such as compute node, cluster details, communication port, network activity, resource universal unique identifier (UUID), resource identifiers, resource location, application name, application identifiers, resource name, custom properties, and/or the like. Further, application management unit 110 may store a state indicative of the presence of the application as “active” in an adjacency list. For example, the adjacency list may be referred as a collection of unordered lists used to represent a finite graph” [0039] “Log inventory service 206 may provide subscribed end-points to index application logs 214A and 214B generated by applications (app 1 to app 4). Log inventory service 206 may maintain an indexing table 216, which includes a hash-based data structure where each entry associated with application logs 214A and 214B may maintain a resource key to identify a host application and a value as a list of log files. An example data structure of the resource key may include:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
” [0040] “Further, log analyzer 208 may loop through the application logs from log inventory service 206 and parse the relevant information about the applications.” [0041] “The parsed information may, then, be sent to application management unit 210 to generate an adjacency list. The adjacency list may be referred as a collection of unordered lists used to represent a finite graph.” [0048] “At 312, a check is made to determine whether each of the applications interacting with other applications is a key in an adjacency list. When the application is the key in the adjacency list, values corresponding to the key in the adjacency list are appended based on the connection/communication information, at 314. When the application is not the key in the adjacency list, an application node corresponding to the application is placed as the key and associated connection is placed as a value in the adjacency list, at 316.” [0050] “For example, when a xenon application starts, the xenon application tries to connect to the other xenon applications to check their availability and further synchronizes with them. The connection information between xenon application can be logged in xenon application log and the logged information can be used to draw the dependency between application nodes corresponding to xenon applications”) and the application data objects table is the indexing table wherein each app is associated with logs that are analyzed in order to generate an adjacency list; further, the object owner is the VM associated with each application as shown in indexing table while the object key is the application key or identifier, and the object type is the application name, which identifies the type of application;
creating, by the data mining computer program, parent-child relationships for the plurality of applications based on the application data objects table at least by ([0048] “At 312, a check is made to determine whether each of the applications interacting with other applications is a key in an adjacency list. When the application is the key in the adjacency list, values corresponding to the key in the adjacency list are appended based on the connection/communication information, at 314. When the application is not the key in the adjacency list, an application node corresponding to the application is placed as the key and associated connection is placed as a value in the adjacency list, at 316.” [0049] “The links or edges or arrows between the nodes (e.g., the root nodes and child nodes) may indicate a message exchange or communication between the applications. For example, a link or an edge may indicate a direct message exchange between two applications and an arrow may indicate the direction of a connection between two applications. Application dependency graph is described with an example in FIG. 4.” [0050] “For example, when a xenon application starts, the xenon application tries to connect to the other xenon applications to check their availability and further synchronizes with them. The connection information between xenon application can be logged in xenon application log and the logged information can be used to draw the dependency between application nodes corresponding to xenon applications”);
and generating, by the data mining computer program, an application dependency graph for the parent-child relationships at least by ([0027] “dependency between the first application (e.g., app 3) running on a compute node (e.g., compute node 102B) and the second application (e.g., app 2) running on another compute node (e.g., compute node 102A) may be determined. Further, application management unit 110 may dynamically update the visualization (e.g., an application dependency map) to graphically represent dependency between a first application node corresponding to the first application (e.g., app 3) and a second application node corresponding to the second application (e.g., app 2) upon determining dependency between the first application (e.g., app 3) and the second application (e.g., app 2). In one example, the dependency may be represented by an edge between the first application node and the second application node in the application dependency map. For example, the visualization may be a graph with the applications represented by nodes and the dependency represented by edges between the nodes” [0048] “Further, a visualization (e.g., application dependency graph 212 of FIG. 2) may be generated based on the adjacency list. For example, when application dependency graph 212 is depicted using a graph data structure, the keys and the values may be represented as connected objects, where the objects are connected by links or edges” [0049] “The links or edges or arrows between the nodes (e.g., the root nodes and child nodes) may indicate a message exchange or communication between the applications. For example, a link or an edge may indicate a direct message exchange between two applications and an arrow may indicate the direction of a connection between two applications. Application dependency graph is described with an example in FIG. 4.”) and the generated application dependency graph 212 is shown at least in Fig. 2.
As per claim 2, claim 1 is incorporated, Sahoo further discloses:
wherein the application information is received from one or more of an entitlements repository, an API document, an internal catalog table, and an application log file at least by ([0039] “In one example, management node 202 may include a log inventory service 206, a log analyzer 208, and an application management unit 210. As shown in FIG. 2, application logs 214A and 214B including relevant communication information may be collected and indexed in log inventory service 206. Log inventory service 206 may provide subscribed end-points to index application logs 214A and 214B generated by applications (app 1 to app 4). Log inventory service 206 may maintain an indexing table 216, which includes a hash-based data structure where each entry associated with application logs 214A and 214B may maintain a resource key to identify a host application and a value as a list of log files.”) and the application information is received from application logs.
As per claim 3, claim 1 is incorporated, Sahoo further discloses:
further comprising: identifying, by the data mining computer program, a direction of data sharing from the application information at least by ([0049] “The links or edges or arrows between the nodes (e.g., the root nodes and child nodes) may indicate a message exchange or communication between the applications. For example, a link or an edge may indicate a direct message exchange between two applications and an arrow may indicate the direction of a connection between two applications. Application dependency graph is described with an example in FIG. 4.”).
As per claim 6, claim 1 is incorporated, Sahoo further discloses:
wherein the application data objects table comprises an object owner, an object key, and an object type at least by ([0025] “n some examples, log analyzer 108 may receive the application logs from a log inventory service 118, for instance, residing in management node 104. In one example, log inventory service 118 may be used to index the application logs generated by the applications (i.e., app 1 to app N).” [0026] “Log analyzer 108 may analyze the received application logs using a trained initialization model 112 to parse information about the applications (app 1 to app N), for instance, at periodic intervals of time. Further, application management unit 110 may determine a presence of one or more applications (e.g., app 3) based on the parsed information about the applications. In addition, application management unit 110 may determine the presence of individual components (e.g., processes, threads, and the like) of the application (e.g., app 3) using the parsed information upon determining the presence of the application (e.g., app 3). In one example, determining the presence of the application may include determining characteristics/configuration details of the application such as compute node, cluster details, communication port, network activity, resource universal unique identifier (UUID), resource identifiers, resource location, application name, application identifiers, resource name, custom properties, and/or the like. Further, application management unit 110 may store a state indicative of the presence of the application as “active” in an adjacency list. For example, the adjacency list may be referred as a collection of unordered lists used to represent a finite graph” [0039] “Log inventory service 206 may provide subscribed end-points to index application logs 214A and 214B generated by applications (app 1 to app 4). Log inventory service 206 may maintain an indexing table 216, which includes a hash-based data structure where each entry associated with application logs 214A and 214B may maintain a resource key to identify a host application and a value as a list of log files. An example data structure of the resource key may include:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
” [0040] “Further, log analyzer 208 may loop through the application logs from log inventory service 206 and parse the relevant information about the applications.” [0041] “The parsed information may, then, be sent to application management unit 210 to generate an adjacency list. The adjacency list may be referred as a collection of unordered lists used to represent a finite graph.” [0048] “At 312, a check is made to determine whether each of the applications interacting with other applications is a key in an adjacency list. When the application is the key in the adjacency list, values corresponding to the key in the adjacency list are appended based on the connection/communication information, at 314. When the application is not the key in the adjacency list, an application node corresponding to the application is placed as the key and associated connection is placed as a value in the adjacency list, at 316.” [0050] “For example, when a xenon application starts, the xenon application tries to connect to the other xenon applications to check their availability and further synchronizes with them. The connection information between xenon application can be logged in xenon application log and the logged information can be used to draw the dependency between application nodes corresponding to xenon applications”) and the application data objects table is the indexing table wherein each app is associated with logs that are analyzed in order to generate an adjacency list; further, the object owner is the VM associated with each application as shown in indexing table while the object key is the application key or identifier, and the object type is the application name, which identifies the type of application.
As per claim 7, claim 1 is incorporated, Sahoo further discloses:
wherein the parent-child relationships are based on object keys, object owners, and application identifiers in the application data objects table at least by ([0048] “At 312, a check is made to determine whether each of the applications interacting with other applications is a key in an adjacency list. When the application is the key in the adjacency list, values corresponding to the key in the adjacency list are appended based on the connection/communication information, at 314. When the application is not the key in the adjacency list, an application node corresponding to the application is placed as the key and associated connection is placed as a value in the adjacency list, at 316.” [0049] “The links or edges or arrows between the nodes (e.g., the root nodes and child nodes) may indicate a message exchange or communication between the applications. For example, a link or an edge may indicate a direct message exchange between two applications and an arrow may indicate the direction of a connection between two applications. Application dependency graph is described with an example in FIG. 4.” [0050] “For example, when a xenon application starts, the xenon application tries to connect to the other xenon applications to check their availability and further synchronizes with them. The connection information between xenon application can be logged in xenon application log and the logged information can be used to draw the dependency between application nodes corresponding to xenon applications”).
As per claim 8, claim 1 is incorporated, Sahoo further discloses:
further comprising: outputting, by the data mining computer program, a graphical representation of the dependency graph, wherein the graphical representation identifies a direction of data sharing between applications at least by ([0027] “dependency between the first application (e.g., app 3) running on a compute node (e.g., compute node 102B) and the second application (e.g., app 2) running on another compute node (e.g., compute node 102A) may be determined. Further, application management unit 110 may dynamically update the visualization (e.g., an application dependency map) to graphically represent dependency between a first application node corresponding to the first application (e.g., app 3) and a second application node corresponding to the second application (e.g., app 2) upon determining dependency between the first application (e.g., app 3) and the second application (e.g., app 2). In one example, the dependency may be represented by an edge between the first application node and the second application node in the application dependency map. For example, the visualization may be a graph with the applications represented by nodes and the dependency represented by edges between the nodes” [0048] “Further, a visualization (e.g., application dependency graph 212 of FIG. 2) may be generated based on the adjacency list. For example, when application dependency graph 212 is depicted using a graph data structure, the keys and the values may be represented as connected objects, where the objects are connected by links or edges” [0049] “The links or edges or arrows between the nodes (e.g., the root nodes and child nodes) may indicate a message exchange or communication between the applications. For example, a link or an edge may indicate a direct message exchange between two applications and an arrow may indicate the direction of a connection between two applications. Application dependency graph is described with an example in FIG. 4.”) and the generated application dependency graph 212 is shown at least in Fig. 2.
Regarding claim 9, Sahoo discloses:
An electronic device, comprising: a computer processor; and a memory storing a data mining computer program at least by ([0033] “Management node 202 may refer to a computing device or computer program (i.e., executing on the computing device), that provides some service to compute nodes (e.g., VM1-VM4) of cloud computing platforms 204A-N.”);
wherein the data mining computer program is configured to: receive application information for a plurality of applications in an organization at least by ([0039] “In one example, management node 202 may include a log inventory service 206, a log analyzer 208, and an application management unit 210. As shown in FIG. 2, application logs 214A and 214B including relevant communication information may be collected and indexed in log inventory service 206. Log inventory service 206 may provide subscribed end-points to index application logs 214A and 214B generated by applications (app 1 to app 4). Log inventory service 206 may maintain an indexing table 216, which includes a hash-based data structure where each entry associated with application logs 214A and 214B may maintain a resource key to identify a host application and a value as a list of log files.”) and the application information is received from application logs while the organization is any of the different cloud computing platforms on which the applications run and which may be operated by different providers and exposed to different tenants such as enterprises;
receive application details for each application comprising application programmable interface (API) used by each application at least by ([0017] “Examples described herein may determine dependencies between the applications using application logs/log files generated by the applications. The applications running on different compute nodes may have associated log files. Such log files may have information logged about the application instantiation or information about starting the application, application connection information, application synchronization information, monitoring topological or communication change information, and/or the like.”) and the APIs used by each application is at least the application connection and application synchronization information contained within the logs;
receive API information for each API in the application details at least by ([0017] “Examples described herein may determine dependencies between the applications using application logs/log files generated by the applications. The applications running on different compute nodes may have associated log files. Such log files may have information logged about the application instantiation or information about starting the application, application connection information, application synchronization information, monitoring topological or communication change information, and/or the like.” [0025] “In some examples, log analyzer 108 may receive the application logs from a log inventory service 118, for instance, residing in management node 104. In one example, log inventory service 118 may be used to index the application logs generated by the applications (i.e., app 1 to app N).”) and the application information is at least the application connection and application synchronization information contained within the received logs;
populate an application data objects table for each application at least by ([0025] “n some examples, log analyzer 108 may receive the application logs from a log inventory service 118, for instance, residing in management node 104. In one example, log inventory service 118 may be used to index the application logs generated by the applications (i.e., app 1 to app N).” [0026] “Log analyzer 108 may analyze the received application logs using a trained initialization model 112 to parse information about the applications (app 1 to app N), for instance, at periodic intervals of time. Further, application management unit 110 may determine a presence of one or more applications (e.g., app 3) based on the parsed information about the applications. In addition, application management unit 110 may determine the presence of individual components (e.g., processes, threads, and the like) of the application (e.g., app 3) using the parsed information upon determining the presence of the application (e.g., app 3). In one example, determining the presence of the application may include determining characteristics/configuration details of the application such as compute node, cluster details, communication port, network activity, resource universal unique identifier (UUID), resource identifiers, resource location, application name, application identifiers, resource name, custom properties, and/or the like. Further, application management unit 110 may store a state indicative of the presence of the application as “active” in an adjacency list. For example, the adjacency list may be referred as a collection of unordered lists used to represent a finite graph” [0039] “Log inventory service 206 may provide subscribed end-points to index application logs 214A and 214B generated by applications (app 1 to app 4). Log inventory service 206 may maintain an indexing table 216, which includes a hash-based data structure where each entry associated with application logs 214A and 214B may maintain a resource key to identify a host application and a value as a list of log files. An example data structure of the resource key may include:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
” [0040] “Further, log analyzer 208 may loop through the application logs from log inventory service 206 and parse the relevant information about the applications.” [0041] “The parsed information may, then, be sent to application management unit 210 to generate an adjacency list. The adjacency list may be referred as a collection of unordered lists used to represent a finite graph.” [0048] “At 312, a check is made to determine whether each of the applications interacting with other applications is a key in an adjacency list. When the application is the key in the adjacency list, values corresponding to the key in the adjacency list are appended based on the connection/communication information, at 314. When the application is not the key in the adjacency list, an application node corresponding to the application is placed as the key and associated connection is placed as a value in the adjacency list, at 316.” [0050] “For example, when a xenon application starts, the xenon application tries to connect to the other xenon applications to check their availability and further synchronizes with them. The connection information between xenon application can be logged in xenon application log and the logged information can be used to draw the dependency between application nodes corresponding to xenon applications”) and the application data objects table is the indexing table wherein each app is associated with logs that are analyzed in order to generate an adjacency list; further, the object owner is the VM associated with each application as shown in indexing table while the object key is the application key or identifier, and the object type is the application name, which identifies the type of application;
create parent-child relationships for the plurality of applications based on the application data objects table at least by ([0048] “At 312, a check is made to determine whether each of the applications interacting with other applications is a key in an adjacency list. When the application is the key in the adjacency list, values corresponding to the key in the adjacency list are appended based on the connection/communication information, at 314. When the application is not the key in the adjacency list, an application node corresponding to the application is placed as the key and associated connection is placed as a value in the adjacency list, at 316.” [0049] “The links or edges or arrows between the nodes (e.g., the root nodes and child nodes) may indicate a message exchange or communication between the applications. For example, a link or an edge may indicate a direct message exchange between two applications and an arrow may indicate the direction of a connection between two applications. Application dependency graph is described with an example in FIG. 4.” [0050] “For example, when a xenon application starts, the xenon application tries to connect to the other xenon applications to check their availability and further synchronizes with them. The connection information between xenon application can be logged in xenon application log and the logged information can be used to draw the dependency between application nodes corresponding to xenon applications”);
and generate an application dependency graph for the parent-child relationships at least by ([0027] “dependency between the first application (e.g., app 3) running on a compute node (e.g., compute node 102B) and the second application (e.g., app 2) running on another compute node (e.g., compute node 102A) may be determined. Further, application management unit 110 may dynamically update the visualization (e.g., an application dependency map) to graphically represent dependency between a first application node corresponding to the first application (e.g., app 3) and a second application node corresponding to the second application (e.g., app 2) upon determining dependency between the first application (e.g., app 3) and the second application (e.g., app 2). In one example, the dependency may be represented by an edge between the first application node and the second application node in the application dependency map. For example, the visualization may be a graph with the applications represented by nodes and the dependency represented by edges between the nodes” [0048] “Further, a visualization (e.g., application dependency graph 212 of FIG. 2) may be generated based on the adjacency list. For example, when application dependency graph 212 is depicted using a graph data structure, the keys and the values may be represented as connected objects, where the objects are connected by links or edges” [0049] “The links or edges or arrows between the nodes (e.g., the root nodes and child nodes) may indicate a message exchange or communication between the applications. For example, a link or an edge may indicate a direct message exchange between two applications and an arrow may indicate the direction of a connection between two applications. Application dependency graph is described with an example in FIG. 4.”) and the generated application dependency graph 212 is shown at least in Fig. 2.
Claims 2-3, 6-8 recite similar claim limitations as the method of claims 10-11, 14-16, 19, except that they set forth the claimed invention as an electronic device and a system, as such they are rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sahoo (US 2019/0327154) in view of Zaveri (US 2014/0372539).
As per claim 4, claim 1 is incorporated, Sahoo fails to disclose “wherein the application details comprises a technology stack used by the application and a code repository used by the application”
However, Zaveri teaches the above limitation at least by ([0105] “The application module 210 may retrieve the version of the application from an application repository (not shown), which for some embodiments may be implemented using one or more file servers, database servers, or some combination thereof. For example, the version of the application may be retrieved from a cloud-based services configured to serve the version of the application (e.g., to the application module 210) upon request. The application repository may store a variety of versions for a given application (e.g., for Microsoft® Word®, the application repository may store Word® 2011, Word® 2008, Word® 2004, and Word® 2001), and provide the appropriate version of the given application based on the request discussed above. Each version of the application may be stored on the application repository as a single, separate application executable file, as a directory containing the version's associated executable file(s) and any supporting files (e.g., software library files), or as a binary image or compressed file containing the version's associated executable file(s) and any possible supporting files (e.g., software library files), or some combination thereof.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Zaveri into the teaching of Sahoo because the references similarly disclose the processing of data associated with multiple applications. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Sahoo to further include the storing and access of access authentication information and application code as in Zaveri so that “the application has native access (e.g., in-application access) to one or more files or other data content objects residing on a cloud-based storage external to the client 102 and the ASP system 104.” (Zaveri, [0077]).
Claim 12 recites similar claim limitations as the method of claim 4, except that it sets forth the claimed invention as an electronic device, as such it is rejected for the same reason as applied hereinabove.

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sahoo (US 2019/0327154) in view of Vandervort (US 2014/0237610).
As per claim 5, claim 1 is incorporated, Sahoo fails to disclose “wherein the API information identifies information extract and a type of information to mine”
However, Vandervort teaches the following limitations at least by ([0118] “in one embodiment, a method can be implemented for managing data preferences. Such a method can include, for example, the steps or logical operations of designating a preference for a number of data types in order to handle the data types with a different level of privacy than other similar data types, assembling an application programming interface to permit one or more sites to discover, for example, a user preference, a field name, and a category of data recognizable by sites, and adding a new data field (and/or data thereof) to accommodate changes with respect to a technology and a legal restriction on data usage to provide consistency and increase privacy by reducing an opportunity for leakage of privacy data thereof”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Vandervort into the teaching of Sahoo because the references similarly disclose the processing of data associated with multiple applications. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Sahoo to further include the API for discovering certain types of data as in Vandervort in order to “form a powerful platform for easing the burden on both users and businesses of sharing information safely and comfortably” (Vandervort, [0051]).
Claim 13 recites similar claim limitations as the method of claim 5, except that it sets forth the claimed invention as an electronic device, as such it is rejected for the same reason as applied hereinabove.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sahoo (US 2019/0327154) in view of Zaveri (US 2014/0372539) and further in view of Vandervort (US 2014/0237610).
Regarding claim 17, Sahoo discloses:
A system, comprising: an electronic comprising a computer processor and executing a data mining computer program at least by ([0033] “Management node 202 may refer to a computing device or computer program (i.e., executing on the computing device), that provides some service to compute nodes (e.g., VM1-VM4) of cloud computing platforms 204A-N.”);
an application programmable interface (API) repository at least by ([0015] “The application management server may, then, analyze the application events in a data center and determine the dependency between the applications running on the data center. Some other methods may install an agent on every physical server to sniff network traffic to/from the server and send the traffic logs to a central application server.” ([0017] “Examples described herein may determine dependencies between the applications using application logs/log files generated by the applications. The applications running on different compute nodes may have associated log files. Such log files may have information logged about the application instantiation or information about starting the application, application connection information, application synchronization information, monitoring topological or communication change information, and/or the like.” [0024] “The application logs may be sent to management node 104 for further analysis (e.g., to determine dependencies between the applications running on different compute nodes 102A-N)”) and the logs, which comprise application connection and synchronization information can be stored in a central server or directly on the management node 104/202 as shown in Figs. 1-2;
an internal catalog table; and an application log file at least by ([0024] “The applications (i.e., app 1 to app N) may generate application logs including information about the activities performed by the applications (i.e., app 1 to app N) to facilitate technical support and troubleshooting of the applications (i.e., app 1 to app N). The application logs may be sent to management node 104 for further analysis (e.g., to determine dependencies between the applications running on different compute nodes 102A-N).”) and the logs are the internal catalog table and application log file;
wherein: the data mining computer program receives application information for a plurality of applications in an organization from one or more of …, the API repository, the internal catalog table, and the application log file at least by ([0039] “In one example, management node 202 may include a log inventory service 206, a log analyzer 208, and an application management unit 210. As shown in FIG. 2, application logs 214A and 214B including relevant communication information may be collected and indexed in log inventory service 206. Log inventory service 206 may provide subscribed end-points to index application logs 214A and 214B generated by applications (app 1 to app 4). Log inventory service 206 may maintain an indexing table 216, which includes a hash-based data structure where each entry associated with application logs 214A and 214B may maintain a resource key to identify a host application and a value as a list of log files.”) and the application information is received from application logs while the organization is any of the different cloud computing platforms on which the applications run and which may be operated by different providers and exposed to different tenants such as enterprises and determines a direction of data sharing between applications at least by ([0049] “The links or edges or arrows between the nodes (e.g., the root nodes and child nodes) may indicate a message exchange or communication between the applications. For example, a link or an edge may indicate a direct message exchange between two applications and an arrow may indicate the direction of a connection between two applications. Application dependency graph is described with an example in FIG. 4.”);
the data mining computer program receives application details for each application comprising APIs used by each application at least by ([0017] “Examples described herein may determine dependencies between the applications using application logs/log files generated by the applications. The applications running on different compute nodes may have associated log files. Such log files may have information logged about the application instantiation or information about starting the application, application connection information, application synchronization information, monitoring topological or communication change information, and/or the like.”) and the APIs used by each application is at least the application connection and application synchronization information contained within the logs;
the data mining computer program receives API information for each API in the application details at least by ([0017] “Examples described herein may determine dependencies between the applications using application logs/log files generated by the applications. The applications running on different compute nodes may have associated log files. Such log files may have information logged about the application instantiation or information about starting the application, application connection information, application synchronization information, monitoring topological or communication change information, and/or the like.” [0025] “In some examples, log analyzer 108 may receive the application logs from a log inventory service 118, for instance, residing in management node 104. In one example, log inventory service 118 may be used to index the application logs generated by the applications (i.e., app 1 to app N).”) and the application information is at least the application connection and application synchronization information contained within the received logs;
the data mining computer program populates an application data objects table for each application, wherein the application data objects table comprises an object owner, an object key, and an object type at least by ([0025] “n some examples, log analyzer 108 may receive the application logs from a log inventory service 118, for instance, residing in management node 104. In one example, log inventory service 118 may be used to index the application logs generated by the applications (i.e., app 1 to app N).” [0026] “Log analyzer 108 may analyze the received application logs using a trained initialization model 112 to parse information about the applications (app 1 to app N), for instance, at periodic intervals of time. Further, application management unit 110 may determine a presence of one or more applications (e.g., app 3) based on the parsed information about the applications. In addition, application management unit 110 may determine the presence of individual components (e.g., processes, threads, and the like) of the application (e.g., app 3) using the parsed information upon determining the presence of the application (e.g., app 3). In one example, determining the presence of the application may include determining characteristics/configuration details of the application such as compute node, cluster details, communication port, network activity, resource universal unique identifier (UUID), resource identifiers, resource location, application name, application identifiers, resource name, custom properties, and/or the like. Further, application management unit 110 may store a state indicative of the presence of the application as “active” in an adjacency list. For example, the adjacency list may be referred as a collection of unordered lists used to represent a finite graph” [0039] “Log inventory service 206 may provide subscribed end-points to index application logs 214A and 214B generated by applications (app 1 to app 4). Log inventory service 206 may maintain an indexing table 216, which includes a hash-based data structure where each entry associated with application logs 214A and 214B may maintain a resource key to identify a host application and a value as a list of log files. An example data structure of the resource key may include:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
” [0040] “Further, log analyzer 208 may loop through the application logs from log inventory service 206 and parse the relevant information about the applications.” [0041] “The parsed information may, then, be sent to application management unit 210 to generate an adjacency list. The adjacency list may be referred as a collection of unordered lists used to represent a finite graph.” [0048] “At 312, a check is made to determine whether each of the applications interacting with other applications is a key in an adjacency list. When the application is the key in the adjacency list, values corresponding to the key in the adjacency list are appended based on the connection/communication information, at 314. When the application is not the key in the adjacency list, an application node corresponding to the application is placed as the key and associated connection is placed as a value in the adjacency list, at 316.” [0050] “For example, when a xenon application starts, the xenon application tries to connect to the other xenon applications to check their availability and further synchronizes with them. The connection information between xenon application can be logged in xenon application log and the logged information can be used to draw the dependency between application nodes corresponding to xenon applications”) and the application data objects table is the indexing table wherein each app is associated with logs that are analyzed in order to generate an adjacency list; further, the object owner is the VM associated with each application as shown in indexing table while the object key is the application key or identifier, and the object type is the application name, which identifies the type of application; 
the data mining computer program creates parent-child relationships for the plurality of applications based on the application data objects table at least by ([0048] “At 312, a check is made to determine whether each of the applications interacting with other applications is a key in an adjacency list. When the application is the key in the adjacency list, values corresponding to the key in the adjacency list are appended based on the connection/communication information, at 314. When the application is not the key in the adjacency list, an application node corresponding to the application is placed as the key and associated connection is placed as a value in the adjacency list, at 316.” [0049] “The links or edges or arrows between the nodes (e.g., the root nodes and child nodes) may indicate a message exchange or communication between the applications. For example, a link or an edge may indicate a direct message exchange between two applications and an arrow may indicate the direction of a connection between two applications. Application dependency graph is described with an example in FIG. 4.” [0050] “For example, when a xenon application starts, the xenon application tries to connect to the other xenon applications to check their availability and further synchronizes with them. The connection information between xenon application can be logged in xenon application log and the logged information can be used to draw the dependency between application nodes corresponding to xenon applications”);
and the data mining computer program generates an application dependency graph for the parent-child relationships at least by ([0027] “dependency between the first application (e.g., app 3) running on a compute node (e.g., compute node 102B) and the second application (e.g., app 2) running on another compute node (e.g., compute node 102A) may be determined. Further, application management unit 110 may dynamically update the visualization (e.g., an application dependency map) to graphically represent dependency between a first application node corresponding to the first application (e.g., app 3) and a second application node corresponding to the second application (e.g., app 2) upon determining dependency between the first application (e.g., app 3) and the second application (e.g., app 2). In one example, the dependency may be represented by an edge between the first application node and the second application node in the application dependency map. For example, the visualization may be a graph with the applications represented by nodes and the dependency represented by edges between the nodes” [0048] “Further, a visualization (e.g., application dependency graph 212 of FIG. 2) may be generated based on the adjacency list. For example, when application dependency graph 212 is depicted using a graph data structure, the keys and the values may be represented as connected objects, where the objects are connected by links or edges” [0049] “The links or edges or arrows between the nodes (e.g., the root nodes and child nodes) may indicate a message exchange or communication between the applications. For example, a link or an edge may indicate a direct message exchange between two applications and an arrow may indicate the direction of a connection between two applications. Application dependency graph is described with an example in FIG. 4.”) and the generated application dependency graph 212 is shown at least in Fig. 2.
Sahoo fails to disclose “an/the entitlements repository; wherein the application details comprises a technology stack used by the application; wherein the API information identifies information extract and a type of information to mine”
However, Zaveri teaches the following limitations, an/the entitlements repository at least by ([0096] “Continuing with reference to FIG. 2A, the access server module 204 may be configured to facilitate user access (e.g., by a user at the client 102) to data content objects, applications, or social productivity features (e.g., contextual information, workspaces, dashboard, etc.) that are provided through the ASP system 104. In some embodiments, the access server module 204 may achieve this by performing some or all of the following on behalf of a user accessing the ASP system 104 from the client 102: … (b) authenticating access to the ASP system 104 (and its various components) by the user”) and the entitlements repository is the access server module 204 as shown in Fig. 2A;
wherein the application details comprises a technology stack used by the application and a code repository used by the application at least by ([0105] “The application module 210 may retrieve the version of the application from an application repository (not shown), which for some embodiments may be implemented using one or more file servers, database servers, or some combination thereof. For example, the version of the application may be retrieved from a cloud-based services configured to serve the version of the application (e.g., to the application module 210) upon request. The application repository may store a variety of versions for a given application (e.g., for Microsoft® Word®, the application repository may store Word® 2011, Word® 2008, Word® 2004, and Word® 2001), and provide the appropriate version of the given application based on the request discussed above. Each version of the application may be stored on the application repository as a single, separate application executable file, as a directory containing the version's associated executable file(s) and any supporting files (e.g., software library files), or as a binary image or compressed file containing the version's associated executable file(s) and any possible supporting files (e.g., software library files), or some combination thereof.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Zaveri into the teaching of Sahoo because the references similarly disclose the processing of data associated with multiple applications. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Sahoo to further include the storing and access of access authentication information and application code as in Zaveri so that “the application has native access (e.g., in-application access) to one or more files or other data content objects residing on a cloud-based storage external to the client 102 and the ASP system 104.” (Zaveri, [0077]).
Sahoo, Zaveri fail to disclose “wherein the API information identifies information extract and a type of information to mine”
However, Vandervort teaches the following limitations at least by ([0118] “in one embodiment, a method can be implemented for managing data preferences. Such a method can include, for example, the steps or logical operations of designating a preference for a number of data types in order to handle the data types with a different level of privacy than other similar data types, assembling an application programming interface to permit one or more sites to discover, for example, a user preference, a field name, and a category of data recognizable by sites, and adding a new data field (and/or data thereof) to accommodate changes with respect to a technology and a legal restriction on data usage to provide consistency and increase privacy by reducing an opportunity for leakage of privacy data thereof”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Vandervort into the teaching of Sahoo, Zaveri because the references similarly disclose the processing of data associated with multiple applications. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the API for discovering certain types of data as in Vandervort in order to “form a powerful platform for easing the burden on both users and businesses of sharing information safely and comfortably” (Vandervort, [0051]).
As per claim 18, claim 17 is incorporated, Sahoo further discloses:
wherein the parent-child relationships are based on object keys, object owners, and application identifiers in the application data objects table at least by ([0025] “n some examples, log analyzer 108 may receive the application logs from a log inventory service 118, for instance, residing in management node 104. In one example, log inventory service 118 may be used to index the application logs generated by the applications (i.e., app 1 to app N).” [0026] “Log analyzer 108 may analyze the received application logs using a trained initialization model 112 to parse information about the applications (app 1 to app N), for instance, at periodic intervals of time. Further, application management unit 110 may determine a presence of one or more applications (e.g., app 3) based on the parsed information about the applications. In addition, application management unit 110 may determine the presence of individual components (e.g., processes, threads, and the like) of the application (e.g., app 3) using the parsed information upon determining the presence of the application (e.g., app 3). In one example, determining the presence of the application may include determining characteristics/configuration details of the application such as compute node, cluster details, communication port, network activity, resource universal unique identifier (UUID), resource identifiers, resource location, application name, application identifiers, resource name, custom properties, and/or the like. Further, application management unit 110 may store a state indicative of the presence of the application as “active” in an adjacency list. For example, the adjacency list may be referred as a collection of unordered lists used to represent a finite graph” [0039] “Log inventory service 206 may provide subscribed end-points to index application logs 214A and 214B generated by applications (app 1 to app 4). Log inventory service 206 may maintain an indexing table 216, which includes a hash-based data structure where each entry associated with application logs 214A and 214B may maintain a resource key to identify a host application and a value as a list of log files. An example data structure of the resource key may include:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
” [0040] “Further, log analyzer 208 may loop through the application logs from log inventory service 206 and parse the relevant information about the applications.” [0041] “The parsed information may, then, be sent to application management unit 210 to generate an adjacency list. The adjacency list may be referred as a collection of unordered lists used to represent a finite graph.” [0048] “At 312, a check is made to determine whether each of the applications interacting with other applications is a key in an adjacency list. When the application is the key in the adjacency list, values corresponding to the key in the adjacency list are appended based on the connection/communication information, at 314. When the application is not the key in the adjacency list, an application node corresponding to the application is placed as the key and associated connection is placed as a value in the adjacency list, at 316.” [0050] “For example, when a xenon application starts, the xenon application tries to connect to the other xenon applications to check their availability and further synchronizes with them. The connection information between xenon application can be logged in xenon application log and the logged information can be used to draw the dependency between application nodes corresponding to xenon applications”) and the application data objects table is the indexing table wherein each app is associated with logs that are analyzed in order to generate an adjacency list; further, the object owner is the VM associated with each application as shown in indexing table while the object key is the application key or identifier, and the object type is the application name, which identifies the type of application.
As per claim 19, claim 17 is incorporated, Sahoo further discloses:
further comprising a graphing computer program, wherein the graphing computer program generates a graphical representation of the dependency graph, wherein the graphical representation identifies a direction of data travel between applications at least by ([0027] “dependency between the first application (e.g., app 3) running on a compute node (e.g., compute node 102B) and the second application (e.g., app 2) running on another compute node (e.g., compute node 102A) may be determined. Further, application management unit 110 may dynamically update the visualization (e.g., an application dependency map) to graphically represent dependency between a first application node corresponding to the first application (e.g., app 3) and a second application node corresponding to the second application (e.g., app 2) upon determining dependency between the first application (e.g., app 3) and the second application (e.g., app 2). In one example, the dependency may be represented by an edge between the first application node and the second application node in the application dependency map. For example, the visualization may be a graph with the applications represented by nodes and the dependency represented by edges between the nodes” [0048] “Further, a visualization (e.g., application dependency graph 212 of FIG. 2) may be generated based on the adjacency list. For example, when application dependency graph 212 is depicted using a graph data structure, the keys and the values may be represented as connected objects, where the objects are connected by links or edges” [0049] “The links or edges or arrows between the nodes (e.g., the root nodes and child nodes) may indicate a message exchange or communication between the applications. For example, a link or an edge may indicate a direct message exchange between two applications and an arrow may indicate the direction of a connection between two applications. Application dependency graph is described with an example in FIG. 4.”) and the generated application dependency graph 212 is shown at least in Fig. 2.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Balasubramanian (US 10,642,719) discloses techniques for monitoring operating statuses of an application and its dependencies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM P BARTLETT/
Examiner, Art Unit 2169
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169